Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “a” should be inserted before “neck portion” in line 4.  Appropriate correction is required.

Rejections under 35 USC 1032
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2007/0090078 (“Laveault”) in view of Amazon, 12 Ez Cap Flip Top Stopper Root O-ring Type Beer Bottles Replacement Swing Tops Homebrew Brewing, Screenshot taken on December 14, 2015, available at https://www.amazon.com/Stopper-Bottles-Replacement-Homebrew-Brewing/dp/B016UQ7W80 (“NPL”).
Regarding claim 1, Laveault discloses a method of making a beverage container (paras. [0002] & [0007]) … comprising: fixedly mounting an outsert (20) having a smooth outwardly and downwardly flaring inner surface (31) on a neck portion (21) of a metal bottle (figs. 1-6, paras. [0029], [0031] & [0038]), wherein the neck portion has a smooth outwardly and downwardly flaring outer surface (28 & 29) (fig. 2, paras. [0025] & [0031]). 
Laveault fails to explicitly teach mounting a swing cap assembly on the outsert. However, this would have been obvious in view of NPL.
NPL is also directed to a two-piece bottle closure assembly comprising an outsert mounted on the neck of the bottle (pages 1 & 4-6, wherein all reference to NPL refer to the document submitted with the Office action mailed on July 13, 2022). A swing cap assembly is attached to the outsert by positioning prongs of the swing cap assembly into holes formed in the body of the outsert (pages 1 & 4-6).
In this case, both Laveault and NPL are directed to multiple piece closure assemblies wherein an outsert is mounted on the neck of a drinking container. While Laveault teaches to screw a closing cap onto the outsert, one of skill in the art appreciates that there are numerous closing devices for bottles. NPL teaches that a swing top assembly is a known closing device, wherein prongs of the swing cap assembly can predictably be attached within holes of an outsert. Thus, it would be obvious to substitute holes in the outsert for the threads in order to attach a swing cap to the outsert of Laveault.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Laveault et al. as applied to claim 1 above, and further in view of USPGPub No. 2003/0102278 (“Chupak”).
Regarding claim 2, Laveault further teaches said fixedly mounting an outsert on a neck portion of a metal bottle comprises: placing the outsert on the neck portion of the metal bottle and moving it downwardly on the neck portion until resistance between the outwardly and downwardly flaring inner surface of the outsert and the outwardly and downwardly flaring with the bottle neck portion prevents further downward movement of the outsert (fig. 3, paras. [0029] & [0035]-[0036]); and a projecting length (52) of the neck portion extends above the outsert (fig. 4, para. [0036]); and preventing upward movement of the outsert relative the bottle neck portion by curling the projecting length of the neck portion over a top edge portion of the outsert (figs. 5 & 9, paras. [0031]-[0034] & [0036]).
Laveault fails to explicitly teach, during the placing step, without engagement of a bottom annular edge surface of the outsert with the bottle. However, this would have been obvious in view of Chupak.
Similarly to Laveault, Chupak is directed to securing a threaded outsert onto the neck of a metal bottle (paras. [0032]-[0034]). Also similarly to Laveault, Chupak teaches to curl an end portion of the neck over a nose of the outsert and into contact with a ledge to secure the outsert while providing an unbroken/seamless profile (figs. 10-11, paras. [0011] & [0034]-[0037]). Chupak teaches that after placing the outsert on the neck by pushing the outsert down with a first force to create a friction fit, the curling step pushes the outsert farther down on the neck creating a greater friction fit (para. [0011]). 
In this case, both Chupak and Laveault teach to secure an outsert to a metal bottle by curling an end of the neck of the bottle around a nose of the outsert. Laveault teaches that it is “preferable” for the lower edge surface of the outsert to contact the shoulder when placing the out (para. [0036] of Laveault). The use of the word “preferable” suggests to one of skill in the art that the lower edge surface does not have to contact the bottle. This is also taught by Chupak, which teaches that it is known and predictable to place the outsert on the neck portion with a first force such that the outsert is at a first axial position, and, for the curling step to push the outsert lower on the neck portion  Thus, it would be obvious to modify Laveault such that the placing step does not position the outsert in its final axial position, but that the curling step is configured to push the outsert downward on the neck into the final axial position. 
Given the above modification, the outsert is first pushed onto the neck of the bottle with a force until the force can no longer push the outsert downward, then the force generated by the curling step pushes the outsert further down on the neck until the lower edge surface contacts the bottle.
Regarding claim 3, Laveault further teaches said curling comprises substantially seamlessly engaging the curled neck portion of the bottle with the top edge portion of the outsert by bending the curled neck portion over an annular nose (43) formed on the top edge portion and urging a terminal edge portion (5) of the curled neck portion into abutting engagement with an annular ledge (51) formed on the top edge portion (figs. 5 & 9, paras. [0031]-[0034]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laveault et al. as applied to claim 1 above, and further in view of US Patent No. 1,806,364 (“Newman”).
Claim 5 recites said mounting a bottle swing cap assembly comprises forming opposed indents in outer wall portions of the outsert. This would have been obvious in view of Newman.
Newman is also directed to a bottle closure assembly comprising a swing cap (fig. 1, page 1 lines 1-6). The closure assembly comprises a closure cap 13 connected via wire 20 to a ring 18 mounted on the neck of the bottle (figs. 1-2, page 1 lines 37-60). The wire is connected to the ring by transversely extending prongs of the wire positioned in opposing indents 19 in the outer wall of the ring 18 (fig. 2, page 1 lines 37-60).
In this case, both Laveault et al. and Newman are directed to a swing cap connected to a ring-shaped outsert by transversely extending prongs of a wire engaging in opposing holes on the outer surface of the outsert. While Laveault et al. teaches the holes being through-holes, Newman teaches that it is predictable for a swing cap to function as intended if the holes are indents. Thus, it would be obvious to modify the through-holes of Laveault et al. to be opposing indents in the outer surface of the outsert.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chupak in view of  NPL.
Regarding claim 1, Chupak discloses a method of making a beverage container (para. [0001]) … comprising: fixedly mounting an outsert (22) having a smooth outwardly and downwardly flaring inner surface (28) on a neck portion (18) of a metal bottle (10) (figs. 1, 4 & 7-8, paras. [0002], [0032] & [0034]), wherein the neck portion has a smooth outwardly and downwardly flaring outer surface (paras. [0030]-[0032]). 
Chupak fails to explicitly teach mounting a swing cap assembly on the outsert. However, this would have been obvious in view of NPL.
NPL is also directed to a two-piece bottle closure assembly comprising an outsert mounted on the neck of the bottle (pages 1 & 4-6). A swing cap assembly is attached to the outsert by positioning prongs of the swing cap assembly into holes formed in the body of the outsert (pages 1 & 4-6).
In this case, both Chupak and NPL are directed to multiple piece closure assemblies wherein an outsert is mounted on the neck of a drinking container. While Chupak teaches to screw a closing cap onto the outsert, one of skill in the art appreciates that there are numerous closing devices for bottles. NPL teaches that a swing top assembly is a known closing device, wherein prongs of the swing cap assembly can predictably be attached within holes of an outsert. Thus, it would be obvious to substitute holes in the outsert for the threads in order to attach a swing cap to the outsert of Chupak. 
Regarding claim 2, Chupak further teaches said fixedly mounting an outsert on a neck portion of a metal bottle comprises: placing the outsert on the neck portion of the metal bottle and moving it downwardly on the neck portion until resistance between the outwardly and downwardly flaring inner surface of the outsert and the outwardly and downwardly flaring with the bottle neck portion prevents further downward movement of the outsert (para. [0011]). Claim 2 further recites without engagement of a bottom annular edge surface of the outsert with the bottle. Chupak teaches that after preliminarily securing the outsert on the tapered neck with a first force to create a friction fit, the curling process pushes the outsert further down on the neck causing a greater friction fit between the tapered surfaces (para. [0011]). Thus, since the outsert is capable of being pushed further down on the neck during the curling process, the annular edge of the outsert does not contact the bottle at least before the curling process.
Chupak further teaches a projecting length of the neck portion extends above the outsert; and preventing upward movement of the outsert relative the bottle neck portion by curling the projecting length of the neck portion over a top edge portion of the outsert (figs. 8 & 10-11, paras. [0034]-[0037]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chupak et al. as applied to claim 2 above, and further in view of Laveault.
Regarding claim 3, Chupak further teaches said curling comprises substantially seamlessly engaging the curled neck portion of the bottle with the top edge portion of the outsert by bending the curled neck portion over an nose formed on the top edge portion and urging a terminal edge portion of the curled neck portion into abutting engagement with an annular ledge (32) formed on the top edge portion (figs. 7 & 11, paras. [0032]-[0037]).
Chupak teaches the nose being generally annular with multiple notches 30 (fig. 6). Assuming arguendo that the three equally spaced notches fail to explicitly teach the nose being annular, this limitation would have been obvious in view of Laveault. Similarly to Chupak, Laveault is directed to securing a threaded outsert onto the neck of a metal bottle (figs. 2-5 & 9, paras. [0029]-[0032]). Also similarly to Chupak, Laveault teaches to curl an end portion of the neck over a nose of the outsert and into contact with a ledge to secure the outsert while providing an unbroken/seamless profile (fig. 9, paras. [0031]-[0034]). Laveault teaches the nose is annular (para. [0031], i.e. “annular rib 43”).
In this case, both Chupak and Laveault teach to secure an outsert to a metal bottle by curling an end of the neck of the bottle around a nose of the outsert. Laveault teaches that it is predictable to form the nose in an annular fashion, and that doing so predictably allows the curled neck portion to secure the outsert to the bottle. Thus, it would be obvious to modify the nose of Chupak to be annular.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chupak et al. as applied to claim 1 above, and further in view of Newman.
Claim 5 recites said mounting a bottle swing cap assembly comprises forming opposed indents in outer wall portions of the outsert. This would have been obvious in view of Newman.
Newman is also directed to a bottle closure assembly comprising a swing cap (fig. 1, page 1 lines 1-6). The closure assembly comprises a closure cap 13 connected via wire 20 to a ring 18 mounted on the neck of the bottle (figs. 1-2, page 1 lines 37-60). The wire is connected to the ring by transversely extending prongs of the wire positioned in opposing indents 19 in the outer wall of the ring 18 (fig. 2, page 1 lines 37-60).
In this case, both Chupak et al. and Newman are directed to a swing cap connected to a ring-shaped outsert by transversely extending prongs of a wire engaging in opposing holes on the outer surface of the outsert. While Chupak et al. teaches the holes being through-holes, Newman teaches that it is predictable for a swing cap to function as intended if the holes are indents. Thus, it would be obvious to modify the through-holes of Chupak et al. to be opposing indents in the outer surface of the outsert.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered and are persuasive.  Thus, the previous rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 In 103 rejections, when the primary reference is followed by “et al.”, “et al.” refers to the secondary references. For example, if Jones was modified by Smith and Johnson, subsequent recitations of “Jones et al.” mean “Jones in view of Smith and Johnson”.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”